GIBSON, District Judge.
Upon distribution of the balance in the hands of trustee, the referee made an order directing the payment of a wage claim in amount of $200, in advance of the payment of the claim of the collector of internal revenue against the bankrupt on account of additional ineome tax for the year 1917. The amount for distribution was not sufficient to pay the claim of the collector in full. The United States has filed its petition for the review of the order of the referee.
Upon authority of the case of Oliver, Trustee, v. United States, 45 S. Ct. 386, 69 L, Ed. -, 5 Am. Bankr. Rep. (N. S.) 830, recently decided by the United States Supreme Court, affirming United States v. Oliver (C. C. A.) 290 F. 160, the order of the referee must be reversed. The claim of the United States for taxes has priority over the claim for wages.